     Case 2:15-cv-02451-CJB-JVM Document 264-1 Filed 05/18/20 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

SECURITIES AND EXCHANGE                          §
COMMISSION,                                      §
                                                 §
               Plaintiff,                        §
                                                 §
                       v.                        §   CASE NO. 2:15-cv-2451-CJB-JVM
                                                 §
RONALD L. BLACKBURN, et al.,                     §   SECTION: “J” (1)
                                                 §
               Defendants.                       §

                                            ORDER

       The Court has considered Plaintiff Securities and Exchange Commission’s Motion for

Entry of Final Judgments as to the Officer Defendants and Samuel E. Whitley. After review of

the motion and the record, the Court finds that good cause exists to grant the Motion.

       THEREFORE, IT IS ORDERED that the Motion is GRANTED. By separate document,

the Court will enter a Final Judgment as to Defendants Ronald L. Blackburn, Andrew V. Reid,

Bruce A. Gwyn, and Michael A. Mulshine and a Final Judgment as to Defendant Samuel E.

Whitley in the form submitted with the motion.



       Dated at New Orleans, Louisiana, this ____ day of ______, 2020.




                                             _____________________________
                                             HON. CARL J. BARBIER
                                             UNITED STATES DISTRICT JUDGE
